Citation Nr: 1630377	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  13-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.

2.  Entitlement to service connection for skin cancer to include as due to herbicide exposure as well as due to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1967 to June 1970, to include service in the Republic of Vietnam and receipt of the Combat Action Ribbon.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2016, the Veteran presented sworn testimony during a personal hearing at the RO which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

In light of the medical evidence of record, addressed in detail below, the Board has recharacterized the claim as for service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left foot disability and a bilateral hearing loss disability were raised by the Veteran in July 2013 and August 2013 statements, respectively.  Notably, these statements were received prior to the change in law requiring claims to be submitted on specific forms.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for skin cancer and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's currently diagnosed PTSD and adjustment disorder are related to a stressor which he experienced during active service while serving in Vietnam.


CONCLUSION OF LAW

Service connection for PTSD and adjustment disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current psychiatric disorder to include PTSD and adjustment disorder is related to his service, in particular from his combat operations during his service in Vietnam which included a friend of his being killed in a firefight as well as from working in the morgue for 2 weeks and having to put bodies in body bags.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

As an initial matter, the medical evidence of record documents diagnosis of adjustment disorder.  See, e.g., a March 2010 VA examination report.  With respect to a current diagnosis of PTSD, the medical evidence of record documents conflicting diagnoses of such.  In particular, the Veteran was provided a VA psychological examination in March 2010.  The Veteran reported his stressors of participating in combat operations in Vietnam and working in the morgue for 2 weeks which was extremely stressful for him.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with PTSD.  On the contrary, the VA examiner diagnosed the Veteran with adjustment disorder with anxiety issues.  In rendering this diagnosis, the VA examiner reported that although the Veteran reported some symptoms of persistent re-experiencing, persistent avoidance and persistent increased arousal, they fell short of a full diagnosis of PTSD.  In another VA examination report dated April 2013, the VA examiner reiterated his finding regarding the absence of a diagnosis of PTSD.  He noted in the report that the Veteran does not endorse symptoms of persistent re-experiencing of the events consistent with a diagnosis of PTSD which include recurrent distressing dreams or recurrent and intrusive recollections of the event though occasionally triggered.  Further, the Veteran's report of social avoidance, detachment, guardedness, and distress are more appropriately explained with a diagnosis of anxiety disorder, not otherwise specified (NOS).       

In contrast to the VA examination reports, A.D., M.D. noted in a private treatment report dated November 2010 that he has provided psychiatric treatment to the Veteran for several months, and the Veteran has evidenced PTSD for many years due to his combat operations in Vietnam.  Dr. A.D.'s rationale for his diagnosis of PTSD was based on the Veteran's symptoms which included a tendency to react under stress with survival tactics, emotional numbing, survivor guilt, hyper-alertness, avoidance of activities that arouse memories of traumas in war zones, and several other symptoms.  In a June 2014 private treatment report, Dr. A.D. reiterated the Veteran's diagnosis of PTSD and noted that the Veteran's PTSD symptoms surfaced more recently during the conflicts in Iraq and Afghanistan.  He documented symptoms including significant anxiety and depression, flashbacks, severe and frequent nightmares of combat trauma, emotional numbing, survivor guilt, hyperalertness, avoidance of activities that arouse memories of traumas in the war, and a tendency to react under stress with survival tactics.  Dr. A.D. reiterated these findings in a March 2016 private treatment report.       

The above-referenced VA examination reports and the private treatment reports from Dr. A.D. were based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative evidence of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran currently has PTSD.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  As such, the Board finds that the Veteran has PTSD.  

With respect to combat status or a confirmed stressor, the Veteran is in receipt of the Combat Action Ribbon for his combat service in Vietnam.  Under 38 U.S.C.A. 
§ 1154(b), a combat veteran's assertions of an event during combat are to be presumed if they are consistent with the time, place and circumstances of such service.  In light of the circumstances of the Veteran's service, the Board accepts his description of in-service stressors related to his participation in combat operations during service in Vietnam as well as his reported stressor of working in the morgue for 2 weeks.    

With respect to a nexus between the Veteran's PTSD and adjustment disorder and his service, Dr. A.D. has linked the Veteran's currently diagnosed PTSD with symptoms including adjustment disorder to his confirmed in-service stressor, indicating that the Veteran's PTSD symptoms are due participation in combat operations in Vietnam.  As indicated above, the Board finds that the report of Dr. A.D. is of great probative value as it was based on thorough examination of the Veteran and consideration of his medical history.  While the Board notes that a VA examiner concluded in a March 2010 report that the Veteran's adjustment disorder is less likely as not related to service, the Board finds that based on the positive opinion provided by Dr. A.D., the competent and probative evidence is in equipoise as to whether the adjustment disorder is related to service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107, supra; 38 C.F.R. § 3.102, supra.  Based on the foregoing, the Board finds that the competent and probative evidence links the Veteran's PTSD and adjustment disorder to his service.  

In summary, for the reasons and bases expressed above, the Board concludes that service connection for PTSD and adjustment disorder is warranted.  The appeal is allowed.

With regard to the Veteran's diagnosed anxiety in an April 2013 VA examination report, the Board has already granted service connection for an anxiety disorder herein, namely, PTSD; therefore, discussion of his other diagnosed anxiety disorder is moot.


ORDER

Entitlement to service connection for PTSD and adjustment disorder is granted.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a back disability, the Veteran contends that he has a back disability that is related to his service, specifically from lifting heavy equipment during his service in Vietnam.  The Board observes that the medical evidence documents current treatment for back pain, although a specific back disability has not been diagnosed.  See, e.g., a private treatment record from M.M., M.D. dated July 2007.  Although the Veteran's service treatment records are absent complaints of or treatment for symptoms related to a back disability, he has competently and credibly testified as to experiencing difficulty carrying heavy objects during service which caused injury to his back.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  VA has not obtained a medical opinion as to whether the Veteran has a back disability that is related to his service.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion as to whether he has a back disability that is related to service.  See 38 C.F.R. § 3.159(c)(4) (2015).

With respect to the Veteran's claim of entitlement to service connection for skin cancer, he contends that he has skin cancer that is related to his service, to include his service in Vietnam as well as his service at Camp Lejeune.  The Board notes that the medical evidence documents diagnosis of basal cell carcinoma of the left deltoid and left shoulder that was resolved status post surgical excision.  See an April 2013 VA examination report.

The Board also notes that the Veteran's available personnel records document his service at Camp Lejeune, North Carolina.  On remand, attempts should be made to obtain the Veteran's complete service personnel records and to obtain information relevant to the Veteran's potential exposure to contaminants at Camp Lejeune.  38 C.F.R. § 3.159; M21-1, Part III, Subpart iii, Chapter 2, Section E.7.b (providing evidentiary development procedures pertaining to Camp Lejeune).  Further, the Veteran should be provided a VA examination to determine whether his skin cancer is related to his service at Camp Lejeune, to include environmental hazards including exposure to contaminated water.  While a VA examiner opined in an April 2013 report that the Veteran's skin cancer is not related to service, the examiner did not address the Veteran's service at Camp Lejeune and the exposure to environmental hazards.  On the contrary, the examiner only addressed the Veteran's exposure to the sun during his service in Vietnam.

Additionally, during the above-referenced Board hearing in March 2016, the Veteran testified that a week prior to the Board hearing, he received treatment for his skin cancer at a VA facility where pictures were taken of the affected area.  The Board notes that there are no VA treatment records documenting treatment of the Veteran's skin cancer associated with the claims folder.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Request copies of all of the Veteran's service personnel records. 

Make attempts to obtain any relevant information regarding any exposures to toxins, chemicals, and/or contaminants during the Veteran's service in Camp Lejeune, North Carolina during his period of active duty service. 
All attempts to fulfill this development should be documented in the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims folder.

2. Request any outstanding VA treatment records pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Provide the Veteran with a VA examination to determine the etiology of his claimed back disability.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner is to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that this disability is related to his service.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  In particular, the examiner should consider the Veteran's credible report of having to carry heavy equipment during his service in Vietnam.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Provide the Veteran with a VA examination to determine the etiology of his skin cancer, diagnosed as basal cell carcinoma of the left deltoid and left shoulder status post surgical excision.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner is to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that this disability is related to his service.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  In particular, the examiner should consider the Veteran's exposure to contaminants during his service in Camp Lejeune, North Carolina.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


